Citation Nr: 0408627	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died on November [redacted], 1998.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
sought on appeal.

In February 2001 the Board remanded this matter for further 
development.  The remand also directed the RO to issue a 
statement of the case addressing a separate issue of 
entitlement to service connection for congestive heart 
failure and angina for accrued benefits purposes.  A 
statement of the case has still not been issued by the RO 
with respect to this issue, and such issue is to be addressed 
in this remand.

In a June 2003 VHA letter the Board requested an independent 
medical opinion be obtained to clarify the issue on appeal.  
Such opinion was obtained and is associated with the claims 
file.  The appellant and her representative were advised and 
received a copy of this opinion request as well as the 
subsequent opinion.

The issue of entitlement to service connection for congestive 
heart failure and angina for accrued benefits purposes is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  The veteran served on active duty from August 1942 to 
November 1945.

2.  During his lifetime, the veteran was service connected 
for paroxysmal auricular fibrillation evaluated as 30 percent 
disabling and status post cerebrovascular accident evaluated 
as 10 percent disabling.

3.  The veteran died in November 1998.

4.  The veteran's death certificate reflects that the 
immediate cause of death was cardiomyopathy, due to or as a 
consequence of obstructive coronary disease with other 
significant conditions contributing to death listed as 
urosepsis, pneumonia, complete heart block and renal failure.  

5.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran's service connected 
paroxysmal atrial fibrillation contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
service connection for cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

The appellant essentially contends that the veteran died as a 
result of his service connected paroxysmal atrial 
fibrillation.  She alleges that this disorder caused further 
heart pathology to develop that eventually led to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

The veteran died on November [redacted], 1998.  His death certificate 
reflects that the immediate cause of death was 
cardiomyopathy, due to or as a consequence of obstructive 
coronary disease.  Other significant conditions contributing 
to death were listed as urosepsis, pneumonia, complete heart 
block and renal failure.  

At the time of his death, service connection was in effect 
for paroxysmal auricular fibrillation rated as 30 percent 
disabling and status post cerebrovascular accident rated as 
10 percent disabling.  Service connection had been granted 
for status post cerebrovascular accident as secondary to the 
paroxysmal auricular fibrillation in a January 1998 rating 
decision.  

Service medical records revealed that the veteran had been 
found unfit for further service in November 1945 due to a 
cardiac arrhythmia, auricular fibrillation.  Records leading 
up to his death revealed continued cardiovascular problems.  
In July 1994 the veteran was hospitalized for a 
cerebrovascular accident, a myocardial infarction, probable 
ventricular arrhythmia and chronic atrial fibrillation.  A 
January 1997 VA examination revealed a diagnosis of chronic 
paroxysmal atrial tachycardia, with history of right-sided 
cerebrovascular accident and history of subchondral 
myocardial infarction.  

Medical records from the veteran's private physician revealed 
the vetera was hospitalized for shortness of breath in May 
1997 and had multiple cardiovascular problems including 
chronic atrial fibrillation while treated between May and 
June of 1997.  In a June 1997 letter, the veteran's private 
physician noted that the veteran had a history of organic 
heart disease, cardiomegaly, left ventricular dysfunction, 
and chronic atrial fibrillation; that he was recently 
hospitalized with a combination of congestive heart failure 
and adult respiratory distress syndrome due to an upper 
respiratory tract infection; and that he had renal 
insufficiency as a result of poor cardiac function.  The 
physician related the veteran's previous cerebral vascular 
accident to his chronic atrial fibrillation, which 
predisposed him to recurrent strokes in the future.  

VA examinations and claims file review dated in November and 
December of 1997 addressed the veteran's cardiovascular 
pathologies.  The cardiac pathologies diagnosed during the 
November 1997 examination were atrial fibrillation, 
hypertension, congestive heart failure, history of 
endocardial myocardial infarction and apparent exertional 
angina.  The examiner in November 1997 noted that no medical 
records were available for recent evaluations.  The examiner 
commented that the veteran's paroxysmal atrial fibrillation 
was service related and noted that because this was a risk 
factor for stroke, the veteran's prior stroke would be 
service related.  The examiner opined that the other medical 
problems diagnosed had no direct etiological correlation with 
atrial fibrillation and thus would be unrelated to atrial 
fibrillation.   

The cardiac pathologies diagnosed during December 1997 VA 
general examination included atrial fibrillation, congestive 
heart failure, history of prior stroke and history of prior 
subendocardial and myocardial infarction.  A December 1997 
cardiovascular examination and records review focused on the 
service connected paroxysmal atrial fibrillation.  The 
examiner noted that the chronic atrial fibrillation was 
stable on medication.  No opinions were given regarding the 
relationship between the service connected atrial 
fibrillation and the other heart pathologies.  

VA treatment records from July 1998 included radiographic 
images such as chest X-rays and CT of the abdomen with 
findings consistent with congestive heart failure.  

Terminal records reflect that the veteran was transferred to 
the hospital for permanent pacemaker implantation in November 
1998.  Among the problems noted were dilated cardiomyopathy, 
coronary artery disease, moderate dementia and renal 
insufficiency.  He had chronic atrial fibrillation with very 
slow ventricular response and ventricular tachycardia and 
ventricular fibrillation with torsade de pointes due to the 
severe bradycardia.  Prior to implantation of the pacemaker, 
his temperature increased to 101.  Following placement of the 
pacemaker he developed respiratory arrest, which was felt to 
be due to pneumonia.  He also had prerenal azotemia.  He 
underwent a course of antibiotics which cleared the right 
lower lobe pneumonia but continued to have severe prerenal 
azotemia.  It was determined that little else could be done 
other than conservative management.  He had a respiratory 
arrest on November [redacted], 1998 and was pronounced dead.  The 
causes of death were listed as cardiomyopathy, obstructive 
coronary artery disease, complete heart block, urosepsis, 
pneumonia, respiratory failure and renal failure.  

A June 2000 VA opinion based on claims file review stated 
that the veteran's paroxysmal atrial fibrillation did not 
cause or contribute to the veteran's coronary artery disease 
which was the cause of death.

In a June 2001 private medical opinion, from the veteran's 
physician who treated him for his various cardiac conditions 
in the summer of 1998, the private physician noted that the 
veteran had a history of multiple problems including chronic 
atrial fibrillation, organic heart disease, chronic 
obstructive pulmonary disease and ischemic cardiomyopathy.  
The physician opined that the veteran's cardiac arrhythmia 
and/or cerebral vascular accident were directly related as 
contributing factors to his death.

A June 2002 VA claims file review was performed by the same 
examiner who had given the June 2000 VA opinion.  Following a 
review of the medical history that included the history of 
paroxysmal atrial fibrillation beginning in service and the 
post service development of other cardiovascular pathologies 
such as cerebrovascular accident (CVA)  with minimal 
residual, coronary artery disease and ischemic 
cardiomyopathy.  The examiner agreed that the CVA was related 
to the paroxysmal atrial fibrillation.  However the examiner 
indicated that the veteran's paroxysmal atrial fibrillation 
that began in service was a different condition from the 
chronic atrial fibrillation that he later developed and that 
is related to age.  He indicated that chronic atrial 
fibrillation is related to hypertension and coronary artery 
disease.  The examiner restated his earlier opinion that 
there was no relationship between the veteran's service-
connected paroxysmal atrial fibrillation and stroke and his 
death as the veteran died from respiratory failure secondary 
to pneumonia and contributed by congestive heart failure 
secondary to his ischemic cardiomyopathy.

In a June 2003 expert opinion, obtained by the VA, the 
examiner noted the veteran had been released from the service 
in 1945 and was diagnosed with "paroxysmal atrial flutter."  
The examiner reviewed the early ECG reports from 1948 and 
1949 that he interpreted as atrial flutter.  He noted that 
the veteran had been diagnosed with paroxysmal auricular 
fibrillation and noted that the upper heart chambers were 
either called atria or auricle.  

The examiner noted that atrial flutter was not the same thing 
as an atrial fibrillation, and noted that years later the 
veteran developed atrial fibrillation.  However, the veteran 
was noted to be service-connected for paroxysmal auricular 
fibrillation.  The details between 1948 and 1994 concerning 
the onset of permanent atrial fibrillation were unclear.  The 
onset date of hypertension likewise was unclear.  The cause 
of the veteran's death at age 80 was from congestive heart 
failure secondary to a combination of coronary 
atherosclerosis and secondary heart scarring and hypertensive 
cardiovascular disease.  Pneumonia was also noted to be a 
contributing factor to his terminal illness.  The veteran's 
atrial fibrillation was noted to be part of his heart disease 
and was noted to be common in the elderly, particularly in 
the presence of hypertension and impaired left ventricular 
function.

The examiner remarked that the veteran's paroxysmal atrial 
flutter over time could have contributed to the enlargement 
of the left atrium, and that such enlargement tends to cause 
atrial fibrillation as people age.  The examiner noted that 
hypertension, age and coronary disease are principle factors 
in the veteran causing left atrial enlargement and atrial 
fibrillation.  The examiner opined that the veteran's death 
due to heart failure was a consequence of coronary artery 
disease and hypertension and that the atrial fibrillation was 
a contributing, albeit minor, factor to his overall heart 
disease.   

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  

The expert medical evidence in this case suggests that the 
veteran's atrial flutter essentially developed into an atrial 
fibrillation that was a minor contributing factor in the 
veteran's overall heart disease that led to his death.  This 
evidence supports the notion that the service-connected 
fibrillation contributed to the veteran's death.  The other 
positive evidence consists of the June 2001 private medical 
opinion that directly linked the veteran's service connected 
disorders of arrhythmia and/or cerebral vascular accident to 
his death.  These are balanced by the negative opinions 
forwarded by the VA examiner in June 2000 and June 2002.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Applying the foregoing to the claim for entitlement to 
service connection for cause of death, the evidence is in 
equipoise and, resolving doubt in favor of the appellant 
results in a grant of the benefit sought.

VCAA

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for cause of the veteran's death is 
granted.


REMAND

In a February 2001 remand, the Board found that the appellant 
had filed a timely notice of disagreement with the portion of 
the RO's February 1999 rating decision that denied 
entitlement to service connection for congestive heart 
failure and angina for accrued benefits purposes.  The Board 
directed the RO to furnish a statement of the case addressing 
this matter.  To date, a statement of the case still has not 
been issued by the RO addressing this issue.  The July 2002 
supplemental statement of the case only addressed the issue 
of entitlement to service connection for cause of the 
veteran's death which is a separate issue from the accrued 
benefits claim.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, this case is remanded to the AMC for the 
following:

The AMC should also furnish a statement 
of the case addressing the RO's denial of 
entitlement to service connection for 
congestive heart failure and angina for 
the purpose of accrued benefits.  The AMC 
should also notify the appellant of the 
need to file a timely substantive appeal 
to the Board if she wants appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



